862 F.2d 313Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven Allen FORD, Petitioner-Appellant,v.STATE OF MARYLAND, Respondent-Appellee.
No. 88-6534.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1988.Decided Nov. 3, 1988.

Steven Allen Ford, appellant pro se.
Richard Bruce Rosenblatt, Office of Attorney General of Maryland, for appellee.
Before DONALD RUSSELL, K.K. HALL, and WILKINS, Circuit Judges.
PER CURIAM:


1
Steven Allen Ford appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ford v. State of Maryland, C/A No. 86-1344-R (D.Md. Oct. 30, 1987).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also affirm the order denying Ford's motion to vacate the judgment.  Ford offered no reason in his motion requiring the court to reconsider its earlier judgment and we find no abuse of discretion in the court's refusal to do so.   See United States v. Williams, 674 F.2d 310, 313 (4th Cir.1982)